



COURT OF APPEAL FOR ONTARIO

CITATION: Birchland Plywood-Veneer Limited v. Activa Trading
    Co. Ltd., 2018 ONCA 864

DATE: 20181025

DOCKET: M49715 (C59583)

Hoy A.C.J.O., Sharpe and Fairburn JJ.A.

BETWEEN

Birchland Plywood-Veneer
    Limited

Respondent (Respondent by Appeal)

and

Activa Trading Co. Ltd. and MLS Machinery
    Incorporated

Respondents (Appellants by Appeal)

Peter Sommer, acting in person

Terry Corsianos, for the respondents Activa Trading Co.
    Ltd. and MLS Machinery Incorporated

Dhiren R. Chohan, for the respondent Birchland
    Plywood-Veneer Limited

Heard and released orally: October 18, 2018

REASONS FOR DECISION

[1]

Mr. Sommer seeks an order setting aside the order of Doherty J.A.
    dismissing his motion for leave to intervene in this proceeding as an added
    party pursuant to r. 13.03(1) of the
Rules of Civil Procedure
R.R.O. 1990, Reg 194
, and an order granting
    him leave to intervene as an added party.

[2]

Mr. Sommer wishes to adduce evidence in this proceeding, which he says
    is important and has not been put before the courts in the course of the many
    years over which this litigation has unfolded. Mr. Sommer characterizes himself
    as the effective alter ego of the appellants and admits he has been closely
    involved in the litigation.

[3]

In dismissing Mr. Sommers motion, Doherty J.A. noted that Mr. Sommer had
    unsuccessfully applied to be allowed to represent the appellants and that the
    appellants are now represented by counsel. Doherty J.A. further stated that the
    arguments that Mr. Sommer seeks to make are all arguments that are more
    properly made by the appellants through counsel. Doherty J.A. found that Mr.
    Sommer had satisfied none of the threshold criteria in r. 13.03(1) for being granted
    leave to intervene as an added party.

[4]

We agree with Doherty J.A. that Mr. Sommer has not satisfied the
    threshold criteria in r. 13.03(1). The fact that the motion judge below made an
    adverse credibility finding against Mr. Sommer, the fact that Mr. Sommer has a
    financial interest in the appellants, and that fact that he is, in his own
    words, in the best position to provide evidence on the issues before the
    court do not satisfy the criteria in r. 13.03(1).

[5]

Accordingly, this motion is dismissed.

Alexandra Hoy
    A.C.J.O.

Robert J. Sharpe J.A.

Fairburn J.A.


